DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Referring to claims 1-8, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining a plurality of documents accessible by the user, wherein the plurality of documents is stored at the private server; applying a policy stored at the private server to each of the plurality of documents, wherein the policy corresponds to the user; selecting at least one document from the plurality of documents according to the policy to generate a list; receiving the list including the at least one document at the public server; and providing the list including the at least one document to the user at the mobile application on the mobile device.
	Referring to claims 9-17, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining a plurality of documents accessible by the user, wherein the plurality of documents is stored at the private server; determining a remaining credit value for a print job for the user at the printing device using a ledger; selecting at least one document from the plurality of documents according to the remaining credit value for the user; receiving a list including the at least one document at the public server; and providing the list including the at least one document to the user at the mobile application on the mobile device.
	Referring to claims 18-20, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining a private domain for the user at the public server based on the information in the request; determining a plurality of documents accessible by the user based on the private domain; generating a list of at least one document from the plurality of documents according to a constraint corresponding to the user; receiving the at least one document of the list at the public server; receiving the list of the at least one document at the mobile application on the mobile device; selecting a listed document from the list using the mobile application; retrieving the listed document from the at least one document stored on the public server; and printing the listed document at the printing device.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
4.    	The information disclosure statement (IDS) submitted on 01/20/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
5.    Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Lim (US 7,716,240) discloses a system of the invention collects activity data regarding policy evaluation and stores the activity data in a central database. The policy enforcement activity data collected is analyzed to perform at least one of reporting policy enforcement activities, evaluating correctness of a policy, identifying inefficient policies, and identifying ineffective policies.
	Kakigi (US 2008/0034403) discloses a printing system comprising an information processing apparatus adapted to output print data, a policy server adapted to manage policy information that defines at least a printing restriction among restrictions on functions relating to the print data, and a printing apparatus.
	Halls et al. (US 2007/0107048) discloses the server selects one of a predetermined number of methods for executing an enumerated application for responsive to a policy of a policy engine.
	Chou (US 2018/0341764) discloses an electronic device including a touch screen and a processor is provided. The electronic device stores a predetermined vector sequence. The processor is coupled to the touch screen, a node display module, a sequence generation module, a comparison module, and a security module. The processor controls the node display module to display a plurality of nodes on the display interface. The processor controls the sequence generation module to receive a plurality of input operations at the nodes to generate a vector sequence, and at least one of the input operations generates one vector of the vector sequence.
	Seike (US 2018/0213097) discloses the controller, in the second state, displays an image different from the second button at the position where the second button is displayed in the first state.
	Fernandez (US 10,002,474) discloses when executed by the at least one processor, cause the at least one processor to perform operations comprising: receiving, from a user device, an access request to access the secure area and, in response, sending a first pattern to be output through the user device.
	Ishihara (US 2015/0369589) discloses a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium to perform the functions
	Cho (US 2012/0162112) discloses a display unit configured to display a mode display screen when the portable terminal is driven, a touch panel configured to detect a touch for controlling the mode display screen.

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eiers et al. (US 11,165,783) discloses system, wherein generating the modified access policy according to the policy format definition comprises: determining that a regular expression operator in the regular expression is an invalid operator according to the policy format definition, determining valid operators according to the policy format definition that are equivalent to the invalid operator, and including a string matching condition in the modified access policy that matches strings matched by the regular expression, the string matching condition including the one or more valid operators in place of the invalid operator.
Inouye et al. (US 2021/0306473) discloses a print system comprising: a processor; and a computer-readable storage medium comprising one or more programming instructions that, when executed, will cause the processor to: receive a request to initiate a document processing session on a print device configured to execute document processing jobs from both authorized users and guest users, determine whether the requested document processing session is a kiosk mode session for executing a document processing job for a guest user or a staff mode session for executing a document processing job for an authorized user, in response to determining that the requested document processing session is the kiosk mode session, initiate the kiosk mode session for executing paid document processing jobs, receive a request for executing a first document processing job, determine a cost for executing the document processing job at the print device.
	Inouye et al. (US 2021/0306473) discloses the system may then receive one or more document processing jobs via the kiosk mode user interface. such document processing jobs may be previously queued jobs and/or new jobs. If the document processing job(s) is received at a mobile device or a computing device, it may be forwarded to the print device directly if the device is on the same network as the print device and/or indirectly via the cloud server.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675